Lumpkin, J.
1. While the charge of the court may have been to some extent subject to criticism, especially the instructions in regard to dying declarations, under the evidence and in the light of the general charge there was nothing in the grounds of the'motion for a new trial complaining of excerpts from it which required a new trial.
2. Under the evidence, although a witness for the State had testified on cross-examination that she did not say, in a certain conversation, that the deceased was'to blame for the whole trouble and that he began it, it will not require a new trial that the presiding judge, on objection by the solicitor-general, excluded testimony that such witness had said that the deceased was in fault, and there would have been “none of it” had it not been for him.
3. The ground of the motion for a new trial setting up newly discovered evidence was not such as to require a new trial.
4. The evidence supported the verdict.

Judgment affirmed.


Bede, J., absent. The other Justices concur.